





Exhibit 10.3






SEPARATION AGREEMENT AND RELEASE


I, Kirill Tatarinov (referred to herein with the pronouns “I,” “me” and “my”),
and Citrix Systems, Inc. (the “Company”) enter into this Separation Agreement
and Release (the “Release”) pursuant to Section 5(b) of the Employment Agreement
between the Company and me dated January 19, 2016 (the
“Employment Agreement”). I acknowledge that my timely execution and return and
my non-revocation of this Release are conditions to my entitlement to the
benefits set forth in Section 5 or 6 of the Employment Agreement as summarized
in the tally sheet dated July 7, 2017 (the “Separation Benefits”). I therefore
agree to the following terms:


1.Release of Claims. I voluntarily release and forever discharge the Company,
its parents, subsidiaries, and affiliated entities, and each of those entities’
respective current and former shareholders, investors, directors, officers,
employees, agents, attorneys, insurers, legal successors and assigns
(collectively referred to as the “Releasees”) generally from all claims,
demands, debts, damages and liabilities of every name and nature, known or
unknown (“Claims”) that, as of the date when I sign this Release, I have, ever
had, now claim to have or ever claimed to have had against any or all of the
Releasees. This includes, without limitation, the release of all Claims:


•
relating to my employment by the Company and my separation from employment;



•
of wrongful discharge;



•
breach of contract;



•
of retaliation or discrimination under federal, state or local law (including,
without limitation, Claims of age discrimination or retaliation under the Age
Discrimination in Employment Act, Claims of disability discrimination or
retaliation under the Americans with Disabilities Act, Claims of discrimination
or retaliation under Title VII of the Civil Rights Act of 1964 and Claims of any
form of discrimination or retaliation that is prohibited by the Florida Civil
Rights Act or the law of any other state);



•
under any other federal or state statute;



•
of defamation or other torts;



•
of violation of public policy;



•
for wages, bonuses, incentive compensation, vacation pay or any other
compensation or benefits; and



•
for damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorney’s fees;



provided, however, that this release shall not affect my rights under the
Company’s Section 401(k) plan, my rights to the Separation Benefits under the
Employment Agreement, my rights to indemnification under the Indemnification
Agreement between the Company and me dated January 25, 2016 (the
“Indemnification Agreement”) and the Company’s articles of incorporation and
by-laws, my rights to Directors’ and Officers’ insurance, my rights to any
vested equity awards, my rights to file an administrative charge or complaint
with the Equal Employment Opportunity Commission or other administrative agency,
and any rights and claims that cannot be waived by law.







--------------------------------------------------------------------------------





I agree that I shall not seek or accept damages of any nature, other equitable
or legal remedies for my own benefit, attorney’s fees, or costs from any of the
Releasees with respect to any Claim released by this Release. I represent that I
have not assigned to any third party and I have not filed with any court any
Claim released by this Release.


2.Ongoing Obligations. I reaffirm my ongoing obligations under the Citrix
Systems, Inc. Confidential Information, Inventions Assignment and Noncompetition
Agreement between me and the Company dated January 29, 2016 (the “Restrictive
Covenant Agreement”), including, without limitation, my obligations to maintain
the confidentiality of all confidential and proprietary information of the
Company, to return to the Company (in good condition) all of the Company’s
equipment, property, and documents (whether in paper, electronic, or other
format, and all copies thereof) that are in my possession or control, and
refrain from certain competition and solicitation activities for a twelve (12)
month period after my termination of employment by the Company. I acknowledge
that the execution of Exhibit A to the Restrictive Covenant Agreement, entitled
“Citrix Systems, Inc. Termination Certification” (the
“Certification”), is required by the Restrictive Covenant Agreement and
accordingly agree to sign and return to the Company, at the same time I return
the Release, the Certification (attached hereto as Appendix A) as a condition to
my entitlement to the Separation Benefits. I also reaffirm my ongoing
obligations under the Citrix Systems, Inc. Statement of Company Policy Regarding
Insider Trading and Disclosure of Material Non-Public Information (the “Insider
Trading Policy”) and agree that those obligations continue to apply following my
separation from employment, until such time as any material, nonpublic
information possessed by me has become public or is no longer material, but not
to exceed 12 months. Without limiting the foregoing, I acknowledge and agree
that I shall continue to be subject to the remainder of any Quarterly Black Out
or Special Black Out (as defined in the Insider Trading Policy), if such black
out period was instituted prior to my separation from employment.


3.Litigation and Regulatory Cooperation. I agree to cooperate fully with the
Company in the defense or prosecution of any claims or actions now in existence
or which may be brought in the future against or on behalf of the Company which
relate to events or occurrences that transpired while I was employed by the
Company. My full cooperation in connection with such claims or actions shall
include, but not be limited to, being available to meet with counsel to prepare
for discovery or trial and to act as a witness on behalf of the Company at
mutually convenient times. I also agree to cooperate fully with the Company in
connection with any investigation or review of any federal, state or local
regulatory authority as any such investigation or review relates to events or
occurrences that transpired while I was employed by the Company. Any cooperation
pursuant to this Section 3 is subject to the Company’s obligation to (i)
reimburse me for any expenses incurred during activities reasonably performed at
the Company’s request pursuant to this Section 3, subject to the same standards
and procedures as apply to business expense reimbursements pursuant to the
Company’s Travel and Expense reimbursement policy, and (ii) compensate me at a
daily rate equal to the sum of my annual base salary as of my separation from
employment and my “Target Variable Cash Compensation”, each as defined in the
Employment Agreement, divided by 365 to the extent that I reasonably expend any
time in performing activities at the Company’s request pursuant to this Section
3 at any time more than two years after my separation from employment; provided
that I acknowledge that I shall not at any time be entitled to compensation for
time spent in activities that could have been compelled pursuant to a subpoena,
including testimony and related attendance at depositions, hearings or trials.


4.Non-Disparagement and No Cooperation. I agree that I will not, at any time in
the future, make any written or oral statement that disparages or damages (i)
the business of the Company or any
affiliate of the Company (together, “Company Parties”), (ii) any products or
services of any Company Party, (iii) any member of the board of directors or
management of any Company Party or (iv) any investor in the securities of the
Company or any representative thereof. In addition, the Company will direct its
directors and officers not to, at any time in the future, make or cause to be
made any written or
oral statement that disparages or damages me or my reputation. I agree that I
will not counsel or assist any attorneys or their clients in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against the Company and/or any of the other
Releasee, unless under a subpoena or other court order to do so; provided that
nothing in this Release shall be construed to affect my right





--------------------------------------------------------------------------------





to participate in any proceeding before a federal or state administrative
agency, including, without limitation, by cooperating with any such agency’s
request for information or by making any good faith report to a governmental
entity concerning any act or omission that I reasonably believe constitutes a
possible violation of federal or state law or making other disclosures that are
protected under the anti-retaliation or whistleblower provisions of applicable
federal or state law or regulation. In addition, I recognize that the Company’s
business relationships with its customers, distributors, resellers and partners
(collectively, “Customers and Partners”) are very important to the Company, and
that if I - as an important Company representative in its dealings with
Customers and Partners during the course of my employment - make any statement
(directly or indirectly) to such Customers or Partners about the Company, any
other Company Party, employees of any Company Party or the products or services
of any Company Party that is untrue or otherwise may be harmful to the Company
or any other Company Party, I will be deemed to have violated this Section 4.


5.California Civil Code Section 1542. I acknowledge that I have been advised to
consult with legal counsel and am familiar with the provisions of California
Civil Code Section 1542, a statute that otherwise prohibits the release of
unknown claims, which provides as follows:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.


Being aware of said code section, I agree to expressly waive any rights I may
have thereunder, as well as under any other statute or common law principles of
similar effect. I further acknowledge and agree that the inclusion of the waiver
of said code section in this Release shall not be construed to affect the
applicability of Florida law to this Release or to any other agreement between
the Company and me.


6.Right to Consider and Revoke Release. I acknowledge that I have been given the
opportunity to consider this Release for a period ending twenty-one (21) days
after the date when it was proposed to me. In the event that I execute this
Release within less than twenty-one (21) days after such date, I acknowledge
that such decision was entirely voluntary and that I had the opportunity to
consider this Release until the end of the twenty-one (21) day period. To accept
this Release, I shall deliver a signed Release to the Company’s General Counsel
within such twenty-one (21) day period. For a period of seven (7) days from the
date when the I execute this Release (the “Revocation Period”), I shall retain
the right to revoke this Release by written notice that is received by the
General Counsel on or before the last day of the Revocation Period. This Release
shall take effect only if it is executed within the twenty- one (21) day period
as set forth above and if it is not revoked pursuant to the preceding sentence.
If those conditions are satisfied, this Release shall become effective and
enforceable on the date immediately following the last day of the Revocation
Period (the “Effective Date”).


7.Other Terms.


(a)Legal Representation; Review of Release. I acknowledge that I have been
advised to discuss all aspects of this Release with my attorney, that I have
carefully read and fully understand all of the provisions of this Release and
that I am voluntarily entering into this Release. The Company shall reimburse my
reasonable expenses incurred in connection with this Release and my departure
from the Company not to exceed $50,000 in the aggregate, in accordance with the
Company’s expense reimbursement policy.


(b)Binding Nature of Release. This Release shall be binding upon me and upon my
heirs, administrators, representatives and executors.


(c)Amendment. This Release may be amended only upon a written agreement executed
by the Company and me.


(d)Severability. In the event that at any future time it is determined by an
arbitrator or court





--------------------------------------------------------------------------------





of competent jurisdiction that any covenant, clause, provision or term of this
Release is illegal, invalid or unenforceable, the remaining provisions and terms
of this Release shall not be affected thereby and the illegal, invalid or
unenforceable term or provision shall be severed from the remainder of this
Release. In the event of such severance, the remaining covenants shall be
binding and enforceable.


(e)Governing Law and Interpretation. This Release shall be deemed to be made and
entered into in the State of Florida, and shall in all respects be interpreted,
enforced and governed under the laws of the State of Florida, without giving
effect to the conflict of laws provisions of Florida law. The language of all
parts of this Release shall in all cases be construed as a whole, according to
its fair meaning, and not strictly for or against the Company or me.


(f)Entire Agreement; Absence of Reliance. I acknowledge that I am not relying on
any oral promises or oral representations by the Company or any of its agents,
representatives or attorneys regarding any subject matter addressed in this
Release. I acknowledge that this Release constitutes the entire agreement
between the Company and me and that this Release supersedes any previous
agreements or understandings between me and the Company, except the Employment
Agreement, the Indemnification Agreement, the Restrictive Covenant Agreement,
the Insider Trading Policy, and any equity award agreements and equity plans to
which they are subject, and any other obligations specifically preserved in this
Release.


So agreed.                            CITRIX SYSTEMS, INC.




By:
/s/ Kirill Tatarinov
 
Name:
Kirill Tatarinov
 
 
 

By:
/s/ Robert M. Calderoni
 
Name:
Robert M. Calderoni
 
Title:
  Executive Chairman










